Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 1 of 50



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                      CASE NO. 16-23901-CIV-MARTINEZ/GOODMAN

   KRISTIAN ZAMBER,

         Plaintiff,

   v.

   AMERICAN AIRLINES, INC.,

         Defendant.
   ______________________________/

                     REPORT AND RECOMMENDATIONS ON
           PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT

         “It ain’t over till the fat lady sings” is a colloquialism which means that one

   cannot know the outcome of an ongoing situation even though the situation is -- or

   appears to be -- nearing what seems to be a conclusion. Defendant American Airlines,

   Inc.’s opposition to Plaintiff Kristian Zamber’s motion to enforce a purported $25

   million oral settlement agreement in this putative class action lawsuit implicitly urges

   the fat-lady idiom.

         American contends that it and Zamber never entered into an enforceable

   settlement agreement even though it agreed to the joint filing of a “Notice of Settlement

   and Joint Motion to Stay Deadlines.” [ECF No. 211]. That submission, which American

   reviewed and approved before it was filed, caused the Court, on the very next business
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 2 of 50



   day, to enter an “Order on Notice of Settlement and Denying All Pending Motions as

   Moot.” [ECF No. 212]. The order described the notice as “indicating that the parties

   have reached a settlement in this matter” and directed the Clerk to deny all pending

   motions as moot and to administratively close the case (for statistical purposes only). Id.

          Continuing with the same idiom, American’s position can be described as

   contending that not only did the fat lady not finish singing, but she never even

   approached a legal finale on the litigation stage because the oral agreement covered

   only a few terms but did not encompass all the essential terms.

          To provide only a few of the arguments asserted, American notes that (1)

   Zamber’s motion seeks to enforce a purported settlement agreement against only

   American even though all settlement discussions also involved AGA Service Company

   (a/k/a Allianz), an insurance company not named as a defendant but which was going

   to be the sole funder of any settlement; (2) the so-called agreement did not resolve the

   issue of whether Allianz would even be a participant or signatory to the settlement

   agreement; (3) there was no concensus on the specific injunctive relief that American

   and Allianz would agree to; (4) there was no agreement about the amount of attorney’s

   fees Zamber’s counsel would receive (an issue that generated a potential $5 million

   swing); (5) Zamber announced an intent to proceed with discovery when the parties

   could not resolve their differences (a move that American says is fundamentally

   inconsistent with a settlement); (6) Zamber’s counsel circulated an email more than a



                                                2
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 3 of 50



   month after the alleged oral settlement agreement was entered into, opining that “we

   are nearly there on material terms” [ECF No. 237-3, p. 375 (emphasis added)]; and (7)

   the mediator (a former federal district judge and former United States Attorney in this

   district) announced, in an email, an impasse after the parties could not agree on the

   amount of attorney’s fees for Zamber’s counsel.

          On the other hand, Zamber argues that the metaphorical fat lady has finished

   singing the main song about the settlement agreement, and he flags the following: (1)

   American’s opposition does not dispute that the two litigation parties agreed on what

   he views as the material, essential terms for a resolution of this alleged class action; (2)

   the other issues that American says were not resolved are merely collateral, non-

   essential terms; (3) American’s counsel later advised that he expected the final execution

   of the settlement documents to occur by the end of that week; (4) the amount of

   attorney’s fees is not an essential term of the settlement because the Court, not the

   parties, decides that amount; and (5) Allianz and American can object to the attorney’s

   fees requested by Zamber’s counsel if they believe the fee request is unreasonable.

          Following a three-and-a-half-hour hearing on the motion and one more

   unsuccessful mediation effort (on April 23, 2019),1 and for the reasons outlined below,

   the Undersigned respectfully recommends that United States District Judge Jose E.

   1
          The mediator filed a report advising that an impasse had been reached. [ECF
   No. 277]. It appears as though this latest mediation, which occurred months after the
   hearing on the motion to enforce the alleged settlement agreement, lasted no more than
   a few hours.


                                                3
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 4 of 50



   Martinez deny the motion to enforce, re-open the case, and issue a new trial scheduling

   order. To revisit the idiom used in this introduction, the Undersigned finds that the fat

   lady (1) had indeed started singing about the financial terms of the settlement song; (2)

   had not quite completed the last few choruses containing lyrics about injunctive relief,

   the amount of attorney’s fees, and who would be a party to the settlement agreement;

   and (3) stopped singing once the microphone was turned off by the mediator-issued

   impasse notice and the filing of a motion to enforce the professed settlement agreement.

   I.    Background

         Zamber’s two-count complaint asserts only state claims against American: (1) for

   violating Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) and (2) for

   unjust enrichment. [ECF No. 1]

         Zamber’s lawsuit concerns customers who purchased travel insurance from

   Allianz after they bought airline tickets from American. American allegedly received a

   kickback or commission from the insurance carrier and mislead consumers by

   misrepresenting to them that “[t]his insurance is offered by a third party, Allianz Global

   Assistance, not American Airlines. Plans underwritten by Jefferson Insurance Company

   or BCS Insurance Company. Recommended by AGA Service Company, the licensed

   producer and administrator of this plan.” [ECF No. 1, p. 3, ¶ 8 (emphasis in original)].

         Zamber claims that this information “falsely portrays the travel insurance

   product as a ‘pass through’ charge, one wherein American has no financial interest.”



                                               4
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 5 of 50



   [ECF No. 27, p. 3]. Zamber also contends that this “misrepresentation gives the

   consumer the belief that all his funds for a travel insurance product are retained by the

   third-party insurer, not improperly kicked back to American as profit.” Id.

         The parties actively litigated the case. Ten depositions were taken (including the

   Rule 30(b)(6) depositions of American and Allianz), and Zamber moved for partial

   summary judgment. [ECF Nos. 181; 183]. American responded, and Zamber filed a

   reply. [ECF Nos. 198–201; 207–08]. Zamber’s motion sought summary judgment on his

   unjust enrichment claim and many of American’s affirmative defenses. The most-

   important affirmative defense targeted in the motion was American’s assertion of the

   Airline Deregulation Act, which American says preempts the claims here. American

   raised the ADA preemption defense in its motion to dismiss. [ECF No. 13].

         After three in-person mediations before former U.S. District Judge and former

   United States Attorney Thomas Scott, and after many discussions that took place since

   December 2017, Zamber, American, and Allianz reached an agreement “in principle”

   with Zamber on September 14, 2018 on the following financial terms for a national class

   settlement: funding by Allianz of claims of $11 per policy, up to a limit of $25 million,

   with attorney’s fees to be paid by Allianz and deducted from the $25 million.

         The agreement-in-principle was oral and was entered into late on the evening of

   September 14, 2018 -- the day of Zamber’s extended deadline to file a motion for class

   certification. [ECF No. 205]. Zamber wanted to file a notice advising the Court that the



                                               5
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 6 of 50



   case had settled, but American, after discussing the suggestion with Allianz, balked.

   Ultimately, the parties tweaked and massaged the language to a brief three sentences,

   including a one-sentence request to stay discovery and all deadlines.

         By filing the joint notice, Zamber avoided the need to file a class certification

   motion. [ECF No. 211].

         The notice/motion to stay, which Zamber’s counsel filed at 10:15 p.m. on a

   Friday, is entitled, “Notice of Settlement and Joint Motion to Stay Deadlines.” [ECF

   No. 211]. The notice/motion to stay reads as follows:

         The parties have reached an agreement in principle on the financial
         terms of a class settlement. They are negotiating remaining terms of the
         settlement and expect to finalize them shortly. As a result, the parties
         move this Court to stay discovery and all deadlines pending submission
         of a motion for preliminary approval of their settlement within thirty (30)
         days.

   [ECF No. 211 (emphasis added)].

         Early in the afternoon of the next business day, Monday, September 17, 2018,

   Judge Martinez entered an Order on Notice of Settlement and Denying All Pending

   Motions as Moot. [ECF No. 212]. The order described the notice as “indicating that the

   parties have reached a settlement in this matter” [ECF No. 212 (emphasis added)] -- in

   contrast to an agreement solely “in principle” and only on “the financial terms” of a

   class settlement, with the remaining terms under ongoing negotiation [ECF No. 211].

         The order denied all pending motions as moot and required the filing of a notice

   of dismissal or stipulation of dismissal and other documents “necessary to conclude this


                                               6
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 7 of 50



   action” by October 17, 2018. [ECF No. 212].

         But the parties were in no position to file a stipulation of dismissal by that

   deadline. The ongoing negotiations were not unfolding smoothly, so Zamber’s counsel

   filed, at six minutes before the midnight deadline, an Unopposed Motion for Extension

   of Settlement Submission Deadline. [ECF No. 215]. The motion had not been first sent to

   counsel for American (or Allianz), an omission that generated a private, strongly-

   worded rebuke from American’s counsel. The motion represented that “[t]he Parties

   now have an agreement in principle on the financial and non-financial components of

   the class settlement, and they are working in conjunction with the Honorable Thomas

   Scott to finalize and submit the settlement to this Court.” Id. The motion asked for an

   enlargement of time, to October 31, 2018, to submit the required paperwork. Id.

         Not familiar with the actual status of the negotiations and undoubtedly not

   aware of the disputes that had been generated, Judge Martinez granted the requested

   enlargement the following day. [ECF No. 216].

         On October 30, 2018, Zamber filed a Notice of Intent to File Motion to Enforce

   Parties’ Settlement. [ECF No. 217]. In that notice, Zamber explained that the September

   14, 2018 notice advised the Court that the parties “had reached a financial settlement of

   this matter” (as opposed to an agreement “in principle” [ECF No. 211]). [ECF No. 217].

   It gave notice that Zamber would file a motion to enforce the terms of the parties’

   settlement before the October 31st deadline. [ECF No. 217].



                                                 7
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 8 of 50



         Approximately two hours after Zamber filed this notice, American filed a Motion

   for Entry of Revised Scheduling Order, asking the Court to restore the case to its active

   docket and enter a revised pretrial scheduling order. [ECF No. 218]. American advised

   that, “[u]nfortunately, the parties have been unable to agree on all terms of the

   settlement agreement, including several economic terms.” [ECF No. 218, p. 1 (emphasis

   added)]. It also said that the mediator declared an impasse on October 26, 2018. Id.

         Zamber followed through on his notice and filed a motion to enforce the

   settlement agreement on October 31, 2018. [ECF No. 223].2 Zamber argued that

   “Eleventh Circuit precedent does not allow American to change its mind at the eleventh

   hour, after it has already stipulated to this Court that a settlement has been reached.”

   [ECF No. 238-1, p. 4]. The motion contends that (1) the parties agreed to all material

   terms of the settlement; (2) American’s counsel had full authority to agree to the

   settlement; (3) American had previously stipulated to the Court that “an agreement

   existed on the financial terms of the settlement”; and (4) American and Allianz

   embarked on an eleventh-hour campaign to minimize their financial exposure by

   having American inform Zamber’s counsel on the October 17, 2018 deadline for

   submission of the settlement documents that American would “retract the settlement” if

   Zamber’s counsel would not agree to limit their attorney’s fees to 10% of the $25 million

   2
          This submission was filed under seal along with a redacted, publicly-filed
   version. [ECF No. 222]. Zamber later publicly filed an unredacted version of the motion
   to enforce. [ECF No. 238-1]. Citations to the motion to enforce will be to the public,
   unredacted version of the motion to enforce.


                                               8
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 9 of 50



   common fund. [See generally ECF No. 238-1].

          The parties have submitted extensive briefing on the motion to enforce, including

   the filing of several attorney declarations from counsel representing Zamber, American,

   and Allianz. [ECF Nos. 237; 243; 254; 265–66; 273–74].

   II.    Additional Facts Highlighted by Zamber

          In his motion, Zamber contends that the oral settlement agreement reached on

   September 14th also included a provision that “American would agree to nationwide

   injunctive relief in the form of a disclosure to consumers using its website of its financial

   interest in the travel insurance sold on its website.” [ECF No. 238-1, p. 5]. (The

   Undersigned notes that injunctive relief is not a “financial term,” which is what the

   parties advised the Court on September 14th when they discussed the settlement “in

   principle.”) The motion also contends that the oral agreement “in principle” also

   included a provision where the parties would provide each other with mutual, global

   releases. Id. And, the motion continues, the oral agreement also included, as of

   September 14th, a term for the payment of fees and costs from the common fund. Id.

          As alleged in Zamber’s motion, the only issues remaining after the September

   14th oral settlement agreement were “ancillary terms of the global settlement incidental

   to the material terms.” Id. So Zamber’s counsel met with American’s in-house counsel

   (Don Broadfield) and outside counsel, on September 27, 2018, to review and discuss

   these ancillary terms. Id. American’s counsel conveyed that, based on the indemnity



                                                9
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 10 of 50



   relationship between American and Allianz related to travel insurance products sold on

   American’s website, Allianz would be providing the funds for the $25 million common

   fund. Id. American’s counsel then indicated that Allianz needed multiple weeks to

   compile the list of settlement class members, but all counsel agreed that this did not

   need to delay execution of the settlement agreement. Id.

         Continuing with the chronology outlined in Zamber’s motion, on October 12,

   2018, American’s counsel provided Zamber’s counsel with drafts of all relevant

   settlement documents, including the settlement agreement itself, proposed preliminary

   approval orders for submission to the Court, and draft class notices. Id. at 5–6. On

   October 13, 2018, Zamber’s counsel sent “limited comments to American’s counsel

   regarding certain non-material terms of the settlement agreement.” Id. at 6.

         As outlined in Zamber’s motion, his counsel had a telephone conference call with

   American’s counsel (i.e., three attorneys) on October 15, 2018, and the parties agreed

   during the call that the mutual releases would also include Allianz, American’s

   indemnitor, and that Allianz would be a signatory to the settlement agreement. Id.

   Counsel then discussed the remaining ancillary settlement items that had been

   identified in Zamber’s counsel’s comments to American’s settlement agreement draft.

   Id. In Zamber’s view of the history, American’s counsel expressed no belief that any of

   Zamber’s counsel’s “limited comments on ancillary terms” would create an issue for

   American. Id.



                                              10
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 11 of 50



          During this October 15th call, American’s counsel asked to discuss the issue of

   Zamber’s counsel’s attorney’s fees. Id. In American’s October 12th draft agreement,

   American had included a demand that Zamber’s counsel could not seek more than 10%

   of the common fund as an attorney’s fees award. Id. But Zamber notes that his counsel’s

   October 13th comments indicated that the amount of fees is not a material term of the

   agreement because it is solely within the Court’s power to determine a reasonable

   attorney’s fee. Id. Zamber’s counsel informed American’s counsel that they could not

   discuss the fee issue until after the material terms of the agreement were resolved. Id.

          On October 17, 2018, the deadline for submitting the settlement agreement,

   Zamber’s counsel emailed one of American’s attorneys in New York, James Brandt,

   noting the apparent agreement on material terms and asking -- given the impending

   deadline -- whether he wished to, at that time, discuss American’s issue with fees. Id.

   Brandt then called Zamber’s counsel and, according to Zamber, advised him that

   although the parties might need to ask the Court to extend the settlement submission

   deadline briefly, “he saw no impediment to having the settlement agreement executed

   ‘by the end of the week.’” Id. at 6–7 (emphasis added).

          That did not happen.

          Instead, as alleged in Zamber’s motion, Brandt later informed Zamber’s

   attorneys “that if Plaintiff’s counsel did not agree to American’s demand of a fee no

   greater than 10% of the common fund, American would retract the settlement in full



                                               11
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 12 of 50



   and provide no relief to the settlement class.” Id. at 7.

          The next significant development, according to Zamber, is his counsel’s filing of

   a motion for a two-week extension of the settlement submission deadline. Id. Zamber

   contends that “American failed to identify a single material term of the settlement that

   remained in dispute[] between the parties” during that interval. Id. (emphasis in

   original). Zamber says that this omission is significant because his counsel twice asked

   for American or Allianz to identify any remaining open issues -- but both failed to

   respond. Id.

          Zamber repeatedly and stridently contends that the attorney’s fees issue “is not,

   and never was, a material term of the parties’ settlement. [ECF No. 243, p. 7]. According

   to Zamber’s reply and a supporting declaration (from attorney Scott Cosgrove),

   Cosgrove had at least three separate conversations with counsel for American and

   Allianz before the September 14th purported settlement agreement “in which Plaintiff’s

   counsel categorically stated that no class settlement could be conditioned upon

   counsel’s agreement to an attorney’s fees demand.” Id. at 7–8.

          To provide further detail on the attorney’s fees issue, Zamber also alleged that

   Allianz attorney Lazaro Fernandez informed Cosgrove that Allianz wanted to retain the

   right to object to any fee request Zamber’s counsel submitted. Id. at 8. According to

   Zamber, Cosgrove informed Fernandez that this was acceptable. Id. Cosgrove, seeking

   to make Zamber’s position clear on this point, then contacted Brandt, American’s New



                                                 12
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 13 of 50



   York counsel, to ensure American also understood Zamber’s refusal to negotiate fees as

   part of the settlement. Id. When Cosgrove told Brandt that Zamber’s counsel would not

   include an agreement on fees as part of a class-wide settlement, Brandt responded with

   a single word, “agreed.” Id. (emphasis in original).

          Finally, after speaking to Brandt and receiving his consent that a fee agreement

   was not part of a settlement, Cosgrove called Humberto Ocariz, American’s local

   counsel, to discuss the same issue. Id. Ocariz, just as Brandt had done, confirmed his

   agreement that a class-wide resolution of the case was not dependent upon a fee

   agreement. Id.

          Zamber also contends in his reply that Allianz is within this Court’s jurisdiction

   because it supposedly “fully consented to this Court’s jurisdiction, both expressly and

   through its litigation conduct.” Id. at 3. Zamber notes that Allianz consented to

   jurisdiction for all matters concerning the Amended Stipulated Protective Order and a

   Rule 45 subpoena. In addition, Zamber highlights the following facts: (1) Allianz’s

   counsel has appeared at every hearing held in this Court and made argument on

   Allianz’s behalf on more than half a dozen occasions; (2) Allianz’s counsel attended

   every deposition taken in this case except one; and (3) Allianz fully participated in --

   and attended -- the Court-ordered mediations. Id.

   III.   Additional Facts Highlighted by American

          American argues that many material terms remained open, so there was no



                                               13
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 14 of 50



   enforceable settlement agreement reached on September 14, 2018. The most critical open

   term, according to American, was whether Allianz would be a party to the settlement

   agreement. American points to Zamber’s agreement, on October 15, 2018, to Allianz

   being a party to the settlement agreement as undermining his motion to enforce the

   settlement agreement -- because the motion is based on an oral agreement supposedly

   entered a month earlier.

          American also contends that it agreed in principle to only “one” financial term as

   of September 14th: a $25 million aggregate cap on settlement payments and attorney’s

   fees, based on a maximum $11 per policy payment for qualifying claimants. [ECF

   No. 237, p. 10]. In its response, American lists several “remaining” terms, all of which it

   says are material and that still had to be negotiated. Id. Those terms are: (1) whether the

   class would include corporate purchasers and indirect purchasers (like those who

   bought through travel agents) -- a distinction that could greatly affect the size of the

   class of claimants; (2) whether the administrative expenses that Allianz would bear

   (estimated at well over a million dollars) would be within the $25 million cap; (3) the

   specific injunctive relief that American and Allianz would consent to; (4) the mechanism

   for Allianz’s participation, given that it is not a party to this lawsuit (and, apparently,

   from Zamber’s perspective, whether Allianz would be a party to the settlement

   agreement); (5) the contours of the releases that American and Allianz would get; and

   (6) the size of the attorney’s fee for Zamber’s counsel. Id. at 6.



                                                 14
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 15 of 50



         Moreover, American’s list of remaining material terms expanded when it

   pinpointed the supposedly material terms that still remained open after the mediator

   declared an impasse on October 25, 2018: (1) the content and format of the injunctive

   relief, including the language to be added to or revised on American’s website; (2)

   whether claimants would be limited to a maximum number of policies for which they

   could file a claim (a practical method for excluding corporate travel departments and

   indirect purchasers from the class) and what information claimants would be required

   to provide to make a valid claim; (3) the scope of the releases for American and Allianz

   and its underwriters; (4) the amount of the attorneys’ fees and costs; (5) whether the

   settlement fund would be a common fund or not; (6) whether the settlement fund

   would be held in trust by Allianz or by the settlement administrator; (7) whether the

   attorneys’ fees would be determined as a percentage of the fund or as a flat amount by

   agreement; (8) whether the expenses for the settlement administrator and notice

   program would come out the settlement fund or be paid by Allianz outside of the $25

   million cap (based on estimates, these fees could approximate $1.5 million); (9) whether

   certain grounds would permit the parties to terminate the settlement after executing an

   agreement, including any court-determined increase in the agreed-to attorneys’ fees, or

   a refusal by Allianz to fund the settlement; (10) whether there would be a blow

   provision,3 and, if so, the number of opt-outs that would permit American or Allianz to


   3
         A “blow” provision in a class action settlement allows a party to terminate the


                                             15
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 16 of 50



   terminate the settlement; (11) the timeline for Zamber to file a motion for preliminary

   approval; (12) the schedule for the claims process, including to file a claim, opt out, or

   object; and (13) the notice plan. Id. at 8.

          American brands as “preposterous” the argument that only ancillary terms

   incidental to the material terms remained after the parties filed their joint notice on

   September 14, 2018. Id. at 7. Although American approved the language indicating that

   an agreement in principle on “the” financial terms had been reached, it emphasizes that

   the notice also asked for thirty days to work on “negotiating remaining terms of the

   settlement.” Id.

          Moreover, American highlights the fact that Zamber’s counsel wrote, on October

   17, 2018, more than a month after the alleged enforceable oral settlement agreement was

   reached on all material terms, that “I feel like we are nearly there on material terms[.]”

   [ECF Nos. 237, p. 13; 237-3, p. 375 (emphasis added)].

          American also focuses on the proposed injunctive relief, which could have

   required changes to language on its website, which it describes as “one of the most

   widely visited websites in the world.” [ECF No. 237, p. 20]. American represents that



   settlement under certain circumstances. Typically, a blow provision allows the
   defendant to terminate the settlement if a certain portion of the settlement class
   excludes themselves from the settlement class. See generally Niki Mendoza, How to
   Structure Securities Class Action Settlement to Obtain Court Approval and Global Peace,
   American Bar, https://www.americanbar.org/groups/litigation/committees/securities
   /articles/2018/summer2018-how-to-structure-securities-class-action-settlements-to-
   obtain-court-approval-and-global-peace/ (last visited April 29, 2019).


                                                 16
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 17 of 50



   making any changes to its website would have required approval from senior

   executives in both the legal department and affected business unit. Id. Moreover,

   American notes, it had not even proposed any language to either Zamber or Allianz by

   the time the additional discussions broke down.

          As part of its opposition response, American submitted a declaration from

   Brandt, American’s New York-based attorney. [ECF No. 237-3]. In it, Brandt discusses

   an October 15, 2018 telephone call he had with Alec Schultz, one of Zamber’s attorneys.

   Brandt says that, in that telephone call, he emphasized “that there would be no deal

   until the attorneys’ fee issue was resolved.” [ECF No. 237-3, pp. 8–9]. According to

   Brandt, Schultz acknowledged his understanding and asked that the fee issue be

   negotiated last. Thus, according to Brandt, “[w]hile American and Allianz agreed [to]

   put off negotiations on this term until the end, it remained a critical term of any

   settlement agreement.” [ECF No. 237-3, p. 9].

          Two days later, on the morning of October 17, 2018, Schultz sent Brandt an email

   inviting a conversation about attorney’s fees. Schultz wrote, “If you’d like to chat briefly

   on fees/costs today please feel free to give me a call.” Id.

          As outlined by Brandt, he followed up and spoke on the telephone with Schultz,

   who advised that Eleventh Circuit law allowed for attorney’s fees in the range of 25-

   30% of the class settlement common fund and that his firm intended to seek fees in that

   range. Id. Brandt told Schultz that “neither American nor Allianz would agree to



                                                 17
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 18 of 50



   anything remotely in that range, and there would never be a settlement unless he could

   get close to the $2.5 million attorneys’ fee number that American and Allianz had

   proposed.” Id. Schultz then said that he would speak with this partner, Cosgrove, about

   it. Id. Nevertheless, Schultz “certainly did not suggest that the issue of attorney’s fees

   was not a material term of any deal or that there could be a settlement absent an

   agreement on fees.” Id.

          Moreover, the Brandt declaration continues, “at no time did Mr. Schultz suggest

   that the parties had an enforceable settlement agreement.” Id.

          Later on October 17th, Brandt received an email from Cosgrove, who advised

   that his firm would not even entertain any discussion about its fee request until after the

   settlement with the class is concluded. Cosgrove’s email said that he had repeatedly

   received assurances that a settlement would in no way be tied to a potential fee request.

   He ended the email by saying, “It is beyond unethical, and we will not participate in it.”

   Id. at 377.

          But Brandt said this email was a “surprise” because Cosgrove’s partner, Schultz,

   had already “reached out” to “discuss fees” and mentioned a likely request in the 25-

   30% range. Id. at 10. In addition, Brandt said he was surprised because it contradicted

   his understanding that attorney’s fees were a material part of the settlement. Therefore,

   Brandt concludes, negotiations came to an end -- even though the parties later

   communicated with the mediator to work through the dispute.



                                               18
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 19 of 50



          American also points to an October 18, 2018 email from Schultz, explaining that

   “We sent you comments on Saturday indicating that we cannot discuss fee numbers

   with you until the material terms are agreed to.” Id. at 12 (emphasis added).

          The parties continued to communicate with the mediator, and Cosgrove emailed

   the mediator on October 22, 2018, without sending copies to counsel for American or

   Allianz. In that email, Cosgrove said, “Here is where I come out: 1. We reach a final

   deal on the terms of the settlement; 2. After the settlement is final, we can discuss

   fees/costs. If we can agree, great. If not, they are free to object to any fee/cost request.

   But agreement on fee is not a condition to resolution.” Id. at 14 (emphasis added).

          Brandt’s declaration provides further details about the communications

   following Cosgrove’s October 22nd email to the mediator. In particular, the next

   significant development occurred on October 24, 2018, when Schultz (“unexpectedly,”

   according to Brandt) circulated a draft Motion for a Revised Scheduling Order to

   reinstate the pretrial dates and a request to “[p]lease provide us with depo dates for

   your experts who have already submitted reports, and please advise whether you need

   us to subpoena them, or whether we can simply serve a notice on you and you’ll

   produce them on mutually agreeable dates.” Id. According to Brandt’s declaration, this

   request indicated to him that “the negotiations were off and that the case would

   proceed.” Id.

          On October 26, 2018, Schultz emailed Brandt, once again asking for deposition



                                               19
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 20 of 50



   dates for American’s experts, noting that he would “like the professor first.” Id. at 15. As

   portrayed by Brandt, “at no time did Mr. Schultz (or Mr. Cosgrove) indicate that they

   believed that counsel had finalized negotiating the terms of the settlement or that a

   final, authorized agreement was in place. Rather, the clear message was that no

   settlement had been reached and discovery would move forward.” Id.

          Zamber filed his notice indicating his intent to file a motion to enforce the

   settlement agreement a few days later, on October 30, 2018, with the actual motion

   being filed on October 31, 2018. [ECF Nos. 217; 222].

          American also filed the declarations of Ocariz, its local counsel (from the Shook

   Hardy and Bacon LLP firm) and Donald Broadfield (senior attorney and a managing

   director at American) to support its opposition. [ECF Nos. 237-5; 237-6].

          Among other points, Broadfield explained that the American business team

   responsible for the trip insurance relationship with Allianz would need to approve any

   settlement because “part of the agreement would have had an impact on how trip

   insurance was presented and advertised on AA.com.” [ECF No. 237-5, p. 3]. Pointing

   out that “[a]t no time would American enter into any oral agreement,” Broadfield also

   explained that “American would never agree to some loose concept concerning changes

   to the AA.com website.” Id. at 3–4.

          Ocariz’s 15-page declaration is more detailed, and the Undersigned will not

   rehash all of the points asserted there. However, for purposes of this report and



                                               20
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 21 of 50



   recommendations, the Undersigned will note some of the more relevant points: (1)

   American never signed or initialed or otherwise approved of a term sheet that Zamber’s

   counsel circulated on September 14, 2018; (2) American declined to sign a term sheet for

   several reasons, including that numerous material terms were omitted, the release

   language needed to be negotiated, and injunctive relief needed to be specified; (3)

   neither Schultz nor Cosgrove ever took the position that an enforceable settlement

   agreement had been finalized before they filed the motion to enforce the settlement

   agreement; (4) American always took the position that it would not settle without

   Allianz because Allianz would provide the settlement funding; (5) at times, Allianz’s

   counsel negotiated directly with Zamber’s counsel, outside the presence of American or

   its lawyers; (6) the $25 million offer was a proposal made by Allianz’s counsel directly to

   Zamber’s counsel, and American’s counsel “did not participate in that discussion”; (7)

   the parties discussed the notion of adding Allianz as a party to the settlement

   agreement, but Zamber’s counsel was hesitant to do so “because of concern of taking on

   responsibility to ensure that Allianz funded the settlement”; (8) Ocariz was present at a

   mediation session when Allianz counsel Fernandez advised both Cosgrove and Schultz

   that Allianz would not agree to fees greater than $2.5 million; and (9) Cosgrove

   responded by saying that while he would not negotiate fees until the remaining

   material terms were resolved, he “understood” the position and “did not expect any

   problems.” [See generally ECF No. 237-6].



                                               21
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 22 of 50



   IV.   Additional Facts Highlighted by Allianz (Through its Counsel’s Declaration)

         Allianz did not submit a written response to the motion to enforce, as it is not a

   named party in the lawsuit and the motion to enforce does not target it. Allianz did not

   accept the Undersigned’s offer to participate at the hearing, and it did not submit any

   under-seal questions to ask Zamber’s counsel at the hearing. Nevertheless, the

   Undersigned is familiar with Allianz’s factual position because American submitted

   Fernandez’s declaration as an exhibit to its opposition response. [ECF No. 237-4].

         As before, the Undersigned will not repeat all the points made in Fernandez’s

   declaration. In addition, the Undersigned will not highlight sections that have already

   been comprehensively addressed.

         Among other points, Fernandez’s nine-and-a-half-page declaration asserts the

   following points: (1) Allianz authorized him to participate in mediation negotiations but

   never gave him authority to bind Allianz to any settlement terms; (2) all parties,

   including Zamber’s counsel, were aware of this reality as he routinely advised them of

   Allianz’s response to issues as they arose; (3) Allianz never approved of, or agreed to, a

   settlement because, among other reasons, numerous material terms were unresolved;

   (4) during one of the formal mediation sessions, he advised Zamber’s counsel that the

   amount of attorney’s fees was a material term to any possible settlement and that

   Allianz would never agree to a settlement without a prior agreement on fees; (5)

   Zamber’s counsel advised that they would not negotiate fees because they believed they



                                              22
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 23 of 50



   were precluded from doing so; (6) Fernandez advised everyone that despite this no-

   negotiation position, Allianz would not agree to a settlement without an agreement on

   fees; (7) Fernandez advised that Allianz would never agree to fees in excess of $2.5

   million; (8) during a telephone conversation with Cosgrove following the third in-

   person mediation, Fernandez told Cosgrove “that Allianz would never allow itself to be

   in the position of entering into an agreement that resulted in Allianz and American

   needing to object to Plaintiff’s fee request in excess of $2.5 million”; and (9) Fernandez

   received copies of draft settlement agreements circulated by the parties, but Schultz’s

   October 13th redlined draft “sought to change the proposed agreement so as to prevent

   American and Allianz from withdrawing from or terminating a settlement if the Court

   increased the agreed upon amount of attorney’s fees.” [See generally ECF No. 237-4].

   V.    Additional Facts Highlighted by Zamber (Through his Counsel’s Declaration)

         After American filed its opposition response to Zamber’s motion to enforce,

   Zamber filed a reply and attached Cosgrove’s declaration. [ECF No. 243-1]. His

   declaration makes the following points, among others: (1) he always made clear during

   the negotiations that he would not discuss his firm’s fee request until the settlement

   negotiations were concluded because he believed it was impermissible; (2) during a

   June 7, 2018 restaurant meeting with Fernandez to discuss the case, Fernandez told him

   that Allianz wanted the right to object to the fee request if they could not agree on an




                                              23
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 24 of 50



   amount his firm would seek;4 (3) he advised Brandt about his lunch conversation, and

   Brandt never suggested that attorney’s fees would be a condition to settlement; (4) he

   and Fernandez had a telephone conversation in September 2018, in which Fernandez

   advised that Allianz would seek to limit the fees to $2.5 million, and Cosgrove advised

   that he would not condition a settlement on the fee request; (5) he immediately

   telephoned Brandt and advised that he would immediately stop all settlement talks if

   American and Allianz intended to make his firm’s fee request a settlement condition; (6)

   Brandt confirmed that Cosgrove’s firm’s fee request would not be a condition of

   settlement; (7) Cosgrove also placed a telephone call to Ocariz right after speaking with

   Brandt, and Ocariz confirmed that American was not making the fee request a

   settlement condition; (8) Cosgrove learned from Schultz on October 17, 2018, that

   American and Allianz were not taking the position that their fee request was a

   settlement condition; (9) there is no email traffic before October 22, 2018, in which

   Cosgrove implicitly agreed that his firm would not seek a fee award of more than $2.5

   million; and (10) at no time before October 18, 2018, did he agree that settlement would

   be conditioned on his firm’s fee request. [See generally ECF No. 243-1].




   4
          This representation is fundamentally inconsistent with Fernandez’s declaration,
   where he said that Allianz would never agree to such an arrangement. The
   Undersigned is unable to resolve that factual dispute based on this record, and I,
   therefore, will not try to do so. I am merely flagging the reality that the two declarations
   appear irreconcilably at odds on this point.


                                               24
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 25 of 50



   VI.   The Hearing

         Cosgrove and Schultz appeared for Zamber, Brandt and Ocariz appeared for

   American, Broadfield sat in the gallery as an observer, and Fernandez also sat in the

   gallery and said that he was attending only as an observer. The Court will not, for the

   most part, repeat the points outlined above. Instead, this section about the hearing will

   mention developments and arguments not discussed in detail above.

         Given the debate over the absence of an agreement over the amount of attorney’s

   fees, the Undersigned flagged this issue and noted that many class action settlement

   agreements contain provisions in which the defendants agree to not oppose an

   attorney’s fees request up to a certain dollar amount. Called “clear-sailing clauses,”

   these provisions are often used but sometimes criticized because they “could allow a

   defendant to pay class counsel excessive fees and costs in exchange for counsel

   accepting an unfair settlement on behalf of the class.” Poertner v. Gillette Co., 618 F.

   App’x 624, 630 n.6 (11th Cir. 2015) (internal quotations omitted). Cosgrove advised that

   a clear-sailing clause sometimes triggers an objection.

         During the hearing, the parties confirmed that the draft settlement agreements

   circulated after September 14, 2018, contained a reverter clause, which means that

   portions of the $25 million common fund not used to pay claims, fees, and costs would

   revert to American, who would then presumably pass it on to Allianz, which would be

   funding the purported settlement. The reverter clause is also sometimes known as a



                                               25
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 26 of 50



   “kicker” clause, which provides that “all fees not awarded would revert to defendants

   rather than be added to the cy pres fund or otherwise benefit the class.” Id.5

          The Undersigned then confirmed that a difference in attorney’s fees between a

   30% award of $7.5 million and a 10% award cap of $2.5 million would be $5 million and

   that the difference would be returned to American/Allianz.

          Brandt argued that Zamber’s counsel was adopting inconsistent positions. On

   the one hand, Brandt noted, Zamber contends that an oral enforceable settlement

   agreement containing all material terms was reached on September 14. On the other

   hand, Cosgrove was stridently refusing (as late as October) to negotiate attorney’s fees

   until an agreement had been reached. But if an agreement had been reached by

   September 14, Brandt argued, then Cosgrove should have felt comfortable discussing

   the amount of his firm’s attorney’s fees in October. Therefore, Brandt concluded,

   Cosgrove’s stated refusal to discuss fees after September 14 is the proof that even he did

   not view a settlement as having been reached.

   5      In Poertner, the Eleventh Circuit explained that “[s]ome courts and commentators
   have noted that kicker clauses are potentially problematic because they deprive the
   class of benefits that the defendant is willing to pay.” Id. Although there has been some
   concern that clear-sailing and kicker clauses might be a subtle sign that the class is not
   getting as good a deal as it could have if class counsel were not overlooking potential
   unfairness in order to increase their fees and costs, the mere existence of these clauses in
   class action settlements does not mean that the agreement is unfair or should not be
   approved. In Poertner, for example, the Eleventh Circuit affirmed a final order
   approving the settlement and awarding class counsel fees and costs after noting that the
   appellant’s self-dealing contention was “belied by the record” because “the parties
   settled only after engaging in extensive arms-length negotiations moderated by an
   experienced, court-appointed mediator.” Id. at 630.


                                                26
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 27 of 50



           In response to a question from the Undersigned about the fact that the joint

   submission filed on September 14 is entitled, in part, “Notice of Settlement” [ECF

   No. 211 (emphasis added)], Ocariz explained that American and its counsel focused on

   the body of the document, not its heading.

           The Undersigned pointed out that Judge Martinez’s follow-up order mentioned a

   settlement and denied all pending motions (including a fully-briefed summary-

   judgment motion), but that American never tried to clarify that the parties had reached

   only a possible settlement or settlement in principle or the general contours of a

   potential settlement or an agreement on less than all the material terms. Brandt said that

   he did not anticipate any problems but conceded that “maybe” the attorneys “should

   have been more diligent” in highlighting what had been agreed to and what remained

   to be negotiated.

           The Undersigned also mentioned that Schultz’s late-October emails about

   resuming expert witness discovery appear inconsistent with the view that the case had

   settled. Schultz conceded that depositions are “inconsistent” with a this-case-has-been-

   settled position but said (1) he had not researched “enforcement law” at the time and (2)

   he was worried about class deadlines and other deadlines and was merely being

   prudent to cover his bases. In response, Brandt asked a rhetorical question: how could

   Schultz resume and schedule discovery if Judge Martinez had already dismissed the

   case?



                                                27
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 28 of 50



          Brandt also rejected, as “revisionist history,” the notion that Schultz needed to

   conduct additional legal research about enforcement of settlement agreements before

   determining whether it would be appropriate to issue a discovery timetable and

   schedule.

          Cosgrove took issue with the view that Judge Scott’s impasse notice is evidence

   that Judge Scott viewed the attorney’s fees as an essential term of the settlement.

   Instead, Cosgrove argued, Judge Scott said there was an impasse because American and

   Allianz simply announced that they would not sign a settlement agreement without an

   agreement on attorney’s fees.

          Given that the joint notice said the parties had agreed “in principle” to “the

   financial terms” [ECF No. 211 (emphasis added)] but there had been no agreement on

   attorney’s fees as of the September 14, 2018 joint notice, Brandt insisted that attorney’s

   fees were essential and material but were not encompassed by the notice because they

   were not part of “the financial terms.”

          Brandt argued that injunctive relief and the specifics of the injunctive relief were,

   and still are, essential and material parts of any settlement agreement. He noted that the

   entire lawsuit is about what American and Allianz disclose about trip insurance, so, he

   asked, if injunctive relief is not material to Zamber, then he should not have sued

   American in the first place. Brandt said this in response to an under-seal question

   submitted to me by Zamber before the hearing: “If Plaintiff doesn’t believe injunctive



                                               28
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 29 of 50



   relief is a material term to the settlement, [then] why would your uncertainty as to the

   parameters of injunctive relief preclude enforcement here?” [ECF No. 259].6

          Responding to that point, Zamber’s counsel explained that the concept of

   injunctive relief is material but that the specific language used is not. Brandt quickly

   disagreed, saying that the language would certainly be material to American. Brandt

   also noted that injunctive relief is mentioned in the term sheet that Zamber’s counsel

   prepared (but that American never signed nor approved).

          Zamber’s counsel acknowledged that Allianz was not a formal, named party in

   the lawsuit but argued that Allianz did agree to fund the settlement.

          On a related point, Brandt stressed that American was not the party who agreed

   to set up a $25 million fund -- it was Allianz.

          Brandt noted that American crossed out the phrase “the Parties agreed to the

   material terms of a Settlement on September 14, 2018, and signed the Settlement

   Agreement on ___________ 2018,” in its October 12, 2018 marked-up draft. [ECF

   No. 237-3, p. 202].

          Schultz was confronted with his email comment that he viewed the parties as

   “nearly there on material terms” [ECF No. 237-3, p. 375 (emphasis added)] and

   admitted that it is inconsistent with the position that the parties already entered into an

   6
         The Undersigned advised the parties that their under-seal questions would be
   read aloud at the hearing, regardless of whether I actually asked the question.
   Therefore, the questions submitted under seal by American and Zamber are now public
   and there is no longer a need to provide confidential treatment for them.


                                                29
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 30 of 50



   enforceable settlement agreement (which would have required consent on all material

   terms). Schultz said his email was a mistake and was incorrect as a matter of law.

          On September 17, 2018, three days after the so-called settlement agreement was

   reached, Ocariz sent an email to Schultz, copying Brandt, Cosgrove, and Judge Scott.

   [ECF No. 237-6, p. 6]. The email was a response to Schultz’s email, sent about 15

   minutes earlier that morning, urging that parties get the term sheet “inked” that day. Id.

   Ocariz’s email said that “[t]here are a lot of material terms that need to be addressed,

   such as the language in the releases and what may get included as part of any injunctive

   relief provision.” Id. Cosgrove responded (later the same day) that “[t]erm sheets are

   standard operating procedure. . . . If your client has an issue with any of the terms

   outlined, please let us know ASAP. Otherwise we think it’s fair to request that the

   parties execute the term sheet to ensure we are all on the same page.” Id. at 26.

          Brandt argued that materiality is a fact issue, not a legal issue, so there would

   have been no need for Schultz to conduct more research to see whether an enforceable

   agreement had been reached on September 14, 2018. According to Brandt, there was no

   agreement then on who the parties to the settlement agreement would be or the

   identities of the class members. He also posed a common-sense question about the

   practical problems that would arise from a lack of consensus on the language for

   injunctive relief: would the Court decide how to phrase the disclosure on the American

   website (about trip insurance)?



                                               30
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 31 of 50



          But Schultz branded this argument as an “improper doomsday argument,”

   emphasizing that Brandt advised him, in an October 17, 2018 telephone call, that he

   expected a signed settlement agreement within a week.

          Schultz also explained that no joint notice of settlement would have been filed on

   September 14, 2018 if Zamber and his counsel knew or understood that American or

   Allianz viewed the amount of attorney’s fees as a condition precedent. He also

   emphasized that neither American nor Allianz had provided the Court with any

   contemporaneous documents evidencing an understanding as of September 14, 2018,

   that attorney’s fees were a precondition to the settlement.

   VII.   Post-Hearing Developments

          Slightly more than a week after the hearing, American filed a notice of

   supplemental authority: an unopposed motion for preliminary approval of class

   settlement and for certification of a settlement class, filed on February 15, 2019, in

   Coleman v. CubeSmart, 16-cv-25009-JEM, ECF No. 78. [ECF No. 265]. The supplemental

   authority notice pointed out that the same attorneys representing Zamber are the ones

   who filed the motion. The Undersigned, who is also the paired magistrate judge in that

   case, takes judicial notice of the fact that both cases are based on alleged deception

   involving insurance and a purported failure to disclose that the defendant (i.e.,

   American or CubeSmart) had a secret financial interest in the insurance payment

   through a kickback, commission, or contractual arrangement with an insurance carrier.



                                               31
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 32 of 50



          American’s notice says that the motion in the other class action lawsuit “supports

   American’s position that certain terms in class action cases are material to all parties,

   were material (among others) to the settlement in this case, and those terms were not

   agreed on as of September 14, 2018.” [ECF No. 265, p. 1].

          In support of this position, American notes that the “summary of the settlement

   terms” section in the CubeSmart settlement motion (i.e., section B) expressly states,

   “[t]he following is a summary of the material terms of the Settlement.” Id. (emphasis

   added). The CubeSmart motion, which American attached as an exhibit, identifies

   several material terms -- including the attorneys’ fees and costs. Id. at 2.

          Moreover, CubeSmart’s motion contains a summary of a clear-sailing provision:

   “CubeSmart will not oppose Class Counsel’s request for attorneys’ fees of up to

   $1,370,362 and will not oppose Class Counsel’s request for reimbursement of litigation

   costs and expenses of up to $11,000.00,” adding that “[t]he parties negotiated and

   reached agreement regarding Attorneys’ Fees and Expenses only after reaching

   agreement on all other material terms of the Settlement.” [ECF No. 265-1, p. 10

   (emphasis added)].

          American’s supplemental-authority notice also pointed out that the draft

   settlement documents that Zamber’s counsel circulated on September 25, 2018 [ECF No.

   237-3, pp. 48–80] contain similar language. Specifically, Zamber’s first draft of the

   proposed order preliminarily approving class settlement says, “American will not



                                                32
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 33 of 50



   oppose Class Counsel’s request for attorneys’ fees of up to ______% of the Settlement

   Fund, plus reimbursement of litigation costs and expenses. The Parties negotiated and

   reached agreement regarding attorneys’ fees and costs only after reaching agreement on

   all other material terms of the Settlement.” [ECF No. 237-3, p. 58].

          Finally, as noted above, the parties attended an unsuccessful mediation on April

   23, 2019, after the hearing and the submission of briefs and supplemental authority.

   VIII. Applicable Legal Standards and Analysis

          State contract law governs settlement agreements, including supposedly oral

   ones, and there must be mutual assent as to the essential settlement terms for settlement

   agreements to be enforceable. E.g., Kolodziej v. Mason, 774 F.3d 736, 741 (11th Cir. 2014).

   Courts have refused to enforce settlement agreements where the parties have not

   resolved all material terms. See, e.g., Murdoch Sec. v. Navarro Grp. Ltd., Inc., No. 08-60505-

   CIV, 2010 WL 11505556, at *6–7 (S.D. Fla. Jan. 27, 2010) (refusing to enforce a settlement

   agreement where versions of drafts differed regarding key terms, including payment

   and retention terms, and without “competent and substantial evidence of any specific

   agreement” on those terms thereafter); Dows v. Nike, Inc., 846 So. 2d 595, 602 (Fla. 4th

   DCA 2003) (“The agreement did not become final and enforceable until the parties

   completed their negotiations on the language of the settlement questions and reduced

   them to writing in the final agreement.”).

          As the party seeking to enforce a purported settlement agreement, Zamber has



                                                33
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 34 of 50



   the burden of establishing assent by the opposing party.” Carroll v. Carroll, 532 So. 2d

   1109, 1109 (Fla. 4th DCA 1988). “The definition of ‘essential term’ varies widely

   according to the nature and complexity of each transaction and is evaluated on a case-

   by-case basis.” Lanza v. Damian Carpentry, Inc., 6 So. 3d 674, 676 (Fla. 1st DCA 2009).

          When determining whether there has been a meeting of the minds on all material

   terms, courts should distinguish preliminary negotiations from a final agreement. A

   Florida appellate court outlined some of the practical issues arising in an assessment of

   whether an enforceable contract was reached during negotiations:

          Preliminary negotiations or tentative and incomplete agreements will not
          establish a sufficient meeting of the minds to create an enforceable
          settlement agreement. Nor may an agreement be determined to be final
          where the record establishes that it is the intent of the parties that further
          action be taken prior to the completion of a binding agreement.
          Applications of these principles help assure that parties to litigation will
          not unintentionally be deprived of their access to a judicial determination,
          and that parties and their legal representatives will negotiate settlements
          without fear of unintentionally entering into a binding agreement.

   Williams v. Ingram, 605 So. 2d 890, 893–94 (Fla. 1st DCA 1992) (internal citations

   omitted).

          Moreover, “[w]here the parties intend that there will be no binding contract until

   the negotiations are reduced to a formal writing, there is no contract until that time.”

   Am. Capital Network v. Command Credit Corp., 707 So. 2d 874, 875 (Fla. 4th DCA 1998); see

   also Club Eden Roc, Inc. v. Tripmasters, Inc., 471 So. 2d 1322, 1323–24 (Fla. 3d DCA 1985)

   (finding no contract where a party’s “memorandum was clear that no rights or



                                               34
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 35 of 50



   obligations would arise between the parties until the execution of an agreement

   containing all the terms and conditions”).

          On the other hand, absent a specific requirement for a writing, oral settlement

   agreements can be enforced under appropriate circumstances. The law in the Eleventh

   Circuit is clear and unequivocal on this point: a court may enforce the terms of a

   settlement agreement when the parties have agreed upon all material terms, even when

   those agreements are oral. See Brewster v. MSC Crociere, S.A., No. 14-60991-CIV, 2015 WL

   13389793, at *3 (S.D. Fla. June 11, 2015) (explaining that authority to enforce settlement

   agreements “extends not only to written settlement agreements, but to oral agreements

   as well,” and then enforcing an oral settlement agreement); see also Welch v. N. Am. Tank

   Line, Inc., No. 8:06CIV2340 T 17 MAP, 2008 WL 3982394, at *2 (M.D. Fla. Aug. 25, 2008)

   (citing Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483, 1485–86 (11th Cir. 1994)) (“A

   court is empowered to enforce oral settlement agreements.”).

          A written settlement agreement is not required when the parties have already

   agreed on material terms. See Reed By & Through Reed v. United States, 717 F. Supp. 1511,

   1517 (S.D. Fla. 1988), aff’d, 891 F.2d 878 (11th Cir. 1990) (explaining that “the physical act

   of signing a document is a mere formality where the parties clearly intend to be bound”

   and then enforcing settlement agreement); see also Lifecare Int’l, Inc. v. CD Med., Inc., 68

   F.3d 429, 436 (11th Cir. 1995), opinion modified and supplemented, 85 F.3d 519 (11th Cir.

   1996) (“[T]he parties[‘] intent, of course, is what ultimately controls. Simply because the



                                                35
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 36 of 50



   parties contemplated the drafting of a subsequent formal, written contract, does not

   denote that they did not intend to be bound immediately by their oral or written

   negotiations.”).

          Moreover, in Murchison, the Eleventh Circuit noted, “We favor and encourage

   settlements in order to conserve judicial resources.” 13 F.3d at 1486. Florida’s state

   courts have the same view. Spiegel v. H. Allen Homes, Inc., 834 So. 2d 295, 297 (Fla. 4th

   DCA 2003) (“Settlement agreements are favored as a means to conserve judicial

   resources. Courts will enforce them when it is possible to do so.”).

          Also, Florida law does not automatically bar enforcement of a contract involving

   some amount of uncertainty. “[T]he Florida Supreme Court has observed that ‘[a]ll

   agreements have some degree of indefiniteness and some degree of uncertainty.’”

   Brewster, 2015 WL 13389793, at *5 (quoting Blackhawk Heating & Plumbing Co., Inc. v. Data

   Lease Fin. Corp., 302 So. 2d 404, 409 (Fla. 1974)). “The law, however, does not favor, but

   leans against the destruction of contracts because of uncertainty; and it will, if feasible,

   so construe agreements as to carry into effect the reasonable intentions of the parties if

   that can be ascertained.” Id. (internal quotations omitted).

          To be sure, most of the Florida and Eleventh Circuit cases on settlements

   discussed by the parties in their memoranda are not class action lawsuits involving oral

   settlement agreements. Nevertheless, the law does not automatically prevent a court

   from enforcing an oral agreement to settle a class action lawsuit. Zamber has cited some



                                               36
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 37 of 50



   authority to support this view, albeit from out-of-circuit cases. Schaffer v. Litton Loan

   Servicing, LP, No. CV 05-07673 MMM JCX, 2012 WL 10274678 (C.D. Cal. Nov. 13, 2012);

   Ramirez v. DeCoster, 142 F. Supp. 2d 104 (D. Me. 2001).

         Zamber does not argue that the parties did not intend to enter into a written

   settlement agreement. Instead, he candidly notes that Federal Rule of Civil Procedure

   23(e)(3) requires the parties seeking approval of a proposed settlement must “file a

   statement identifying any agreement made in connection with the proposal.” Fed. R.

   Civ. P. 23(e)(3). Moreover, Zamber’s counsel circulated the first draft of a

   comprehensive set of settlement documents following the September 14, 2018 notice.

         Framed by this orientation, Zamber argues that the case is similar to the factual

   scenario in Schaffer, where the defendant sought to enforce a settlement agreement that

   certain named plaintiffs refused to sign. The resistant plaintiffs there argued that while

   there had been an oral agreement on the financial terms of a settlement, and that they

   would provide releases to the defendant, there were open terms in the unsigned, global

   settlement agreement that made the settlement unenforceable. They claimed that

   revisions made between the parties to the draft written agreement -- after the oral

   settlement agreement was in place -- rendered the oral agreement void.

         The Court disagreed, noting that none of the changes or disagreements between

   the parties as reflected in the written drafts changed the material terms to which the

   parties had orally agreed:



                                              37
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 38 of 50



          The drafts reworded the release and the class notice. No draft, however,
          contemplated modification of the fundamental terms to which the parties
          agreed on February 17, 2009, i.e., the total amount of the settlement, the
          release by plaintiffs of all class and individual claims, and incentive
          payments of $5,000 to the named plaintiffs for their participation in the
          litigation and the release of their individual claims. Thus, the court
          concludes that the parties agreed to the material terms of the settlement
          on February 17, 2009, despite their continued negotiation of the language
          of the written agreement to be provided to the court for purposes of Rule
          23

   Schaffer, 2012 WL 10274678, at *15.

          Because the parties have vigorously disputed the issue of whether an agreement

   on the amount of attorney’s fees was a material term of the so-called settlement

   agreement, the Undersigned notes that Eleventh Circuit law provides that attorney’s

   fees in common fund class action cases are based upon the court’s assessment of a

   reasonable percentage of the fund. Camden I Condo. Ass’n, Inc. v. Dunkle, 946 F.2d 768,

   774 (11th Cir. 1991) (“Henceforth in this circuit, attorneys’ fees awarded from a common

   fund shall be based upon a reasonable percentage of the fund established for the benefit

   of the class.”). “The majority of common fund fee awards fall between 20% to 30% of the

   fund. Id.; see Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d 1334, 1342 (S.D. Fla. 2007)

   (“The 30% fee requested in this case is thus well in line with the bulk of the fee awards

   in class action litigation.”).

          Judge Martinez, the district judge presiding over this case, endorsed Camden I

   and followed its precedent in determining an attorney’s fee award in a common fund

   class action case. Francisco v. Numismatic Guar. Corp. of Am., No. 06-61677-CIV, 2008 WL


                                                 38
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 39 of 50



   649124, at *13 (S.D. Fla. Jan. 31, 2008). As Judge Martinez explained, “[t]he common

   fund approach is . . . grounded on a policy of encouraging counsel to act as private

   attorneys general to vindicate the rights of class members, most of whom have small

   individual claims.” Id. Judge Martinez then added, quoting Camden I:

          The proper manner to calculate attorneys’ fees is to identify the fund
          created for the benefit of the class and to award counsel for the class a
          reasonable percentage of that fund as an attorneys’ fee. In this circuit,
          “attorneys’ fees awarded from a common fund shall be based upon a
          reasonable percentage of the fund established for the benefit of the class.”

   Id. (quoting Camden I, 946 F.2d at 774).

          Based on the legal principles outlined above, the Undersigned concludes that the

   parties did not reach an enforceable oral settlement agreement of this putative class

   action lawsuit on September 14, 2108. Therefore, the Undersigned respectfully

   recommends that Judge Martinez deny the motion to enforce, reinstate the case, and

   enter a new scheduling order.

          Before listing the reasons supporting this conclusion, the Undersigned will first

   spotlight the issues on which I am not relying (even though the parties spent a

   considerable amount of time arguing the points).

          First, the Undersigned is not relying on the argument that the Court cannot

   disagree with Judge Scott’s October 2018 notice of impasse and must treat it as the final

   word on enforceability. The impasse might indicate that he viewed the attorney’s fees

   dispute as a material term, but it might also suggest that he understood the practical



                                              39
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 40 of 50



   reality that an impasse had been reached because American and Allianz issued a flat-

   out directive that they would not settle without a clear-sailing agreement (of $2.5

   million in fees).

          Second, the Undersigned is not taking a position on whether American or Allianz

   had given their attorneys the requisite authority to settle on or before September 14,

   2018. Instead, the Undersigned will assume, solely for the sake of discussion, that

   American’s and Allianz’s respective attorneys had the requisite authority to settle.

          Third, the Undersigned is not accepting American’s arguments that a lengthy list

   of myriad other terms includes only essential terms. Although some of them may well

   have been essential or material (while others clearly were not), the Undersigned need

   not decide that issue to make a recommendation.

          Fourth, the Undersigned is not relying on the fact that the September 14, 2018,

   joint notice used the title “Notice of Settlement” as dispositive. The notice also advised

   that only the financial terms had been agreed to, that the agreement was only “in

   principle,” and that further negotiations would occur. [ECF No. 211]. The Undersigned

   deems it unrealistic and unfair to focus only on the word “settlement” and avoid the

   other language that gives context to the filing and its title.

          Fifth, and finally, the Undersigned is not concluding that it is legally impossible

   to reach a $25 million oral settlement of a putative class action involving, in part,

   injunctive relief (though I do acknowledge that it would be atypical and a challenge).



                                                 40
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 41 of 50



          The purported settlement agreement that Zamber says was orally reached on

   September 14, 2018, did not mention Allianz and did not reveal whether Allianz would

   be a party to the settlement agreement. This alone is a dramatic and substantial

   omission of an essential term. Everyone understood that Allianz would be the sole

   funder of any settlement. In addition, Zamber’s counsel directly negotiated with

   Allianz’s counsel on several occasions, and the $25 million number came from Allianz,

   not American. But Zamber seeks to enforce a settlement agreement without seeking

   enforcement against Allianz. Zamber initially balked at including Allianz in a written

   settlement agreement but later seemed to acquiesce. Without an agreement as to

   Allianz’s involvement in any settlement, however, there can be no settlement because

   Allianz’s role is an essential term of any settlement agreement.

          Moreover, the parties’ failure to specifically agree on the nature and language of

   any injunctive relief as of September 14, 2018, is also a substantial issue. Because

   American’s website is critical, it seems unworkable to reach a settlement agreement

   without an agreement about the specifics of the injunctive relief affecting its website.

          The Undersigned also finds it significant that Zamber has taken significantly

   inconsistent positions. He argues that all essential material terms were agreed to by

   September 14, but then, in October, his counsel wrote that the parties were “nearly” at

   an agreement on material terms. [ECF Nos. 237, p. 13; 237-3, p. 375]. To provide another

   illustration, he refused to negotiate a clear-sailing provision or other agreement on fees



                                               41
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 42 of 50



   until the parties had reached a settlement -- yet he maintained that no-negotiation

   position through mid-October (even though he now says that there was an agreement

   in place a month earlier). A third example is Zamber’s position on discovery, where he

   attempted to resume discovery in October even though he contends the case was settled

   in September.

         In his motion to enforce, Zamber alleges that American and Allianz “chose to

   embark on an eleventh hour campaign to minimize their financial exposure with regard

   to the settlement.” [ECF No. 238-1, p. 3 (emphasis added)]. The motion further alleges

   that American and Allianz waited until the Court’s October 17, 2018 deadline for

   submission of the settlement papers to inform Zamber that American would retract the

   settlement unless Zamber’s counsel agreed to limit their attorney’s fees to 10% of the

   common fund (i.e., $2.5 million).

         But the Undersigned is not swayed by this depiction. Zamber makes it seem as

   though October 17, 2018 was the first time that this issue was asserted and suggests that

   it was foisted on him and his attorneys by surprise. But Zamber’s counsel knew since at

   least August 2018 that Allianz’s position was that fees needed to be capped at $2.5

   million. Zamber and his counsel simply chose to avoid confronting the issue directly.

   Indeed, from the perspective of American and Allianz, it might be Zamber and his

   counsel who generated a surprise regarding fees by announcing, for the first time in

   October, an intent to seek 25-30% of the common fund as a fee award.



                                              42
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 43 of 50



          Moreover, the Undersigned is not convinced that the amount of fees was not a

   material and essential part of a settlement agreement. Because of the reverter provision,

   the more the fees, the less money would be returned to American (and to Allianz, who

   would, as the funder, have been the ultimate beneficiary of a partial refund of the

   common fund). Conversely, the less the fees, the greater the amount of money returned

   to American (and Allianz). Given that Allianz refused to pay more than 10% (i.e., $2.5

   million) and Zamber’s counsel was urging a 30% recovery (i.e., $7.5 million), the lack of

   agreement created a potential $5 million difference in the amount that Allianz, the sole

   funder, would ultimately pay to settle this case.

          The Undersigned has difficulty accepting the argument that an issue generating

   a $5 million swing in a $25 million settlement is not a material term. Perhaps it was not

   a material term to Zamber, but that does not mean it was not a material term to American

   or to the agreement itself. Zamber has the burden to establish that the oral settlement

   agreement covered all essential terms, and he has not done that on this point.

          Zamber relies on case law suggesting that the amount of attorney’s fees is not a

   material term to the settlement agreement, but American submitted contrary authority.

   See Smalbein ex rel. Estate of Smalbein v. City of Daytona Beach, 353 F.3d 901, 908 (11th Cir.

   2003) (holding settlement agreement that conditioned award of attorney’s fees and costs

   upon a court determination that the underlying claims had merit was “a material part

   of [the parties’] agreement”); In re Zappos, Inc., No. 3:12-CV-00325-RCJ, 2015 WL



                                                43
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 44 of 50



   1414321, at *2 (D. Nev. Mar. 27, 2015), aff’d sub nom., 714 F. App’x 761 (9th Cir. 2018)

   (finding no “binding settlement contract because the parties failed to have a ‘meeting of

   the minds’ on an essential term of the agreement—attorneys’ fees”); see also United States

   v. Lauckner, 101 F. App’x 870, 872 (3d Cir. 2004) (holding that where the government’s

   “acceptance” of a settlement offer added a provision that excluded attorneys’ fees, the

   “acceptance” was actually a “rejection and a counter-offer”).

          Moreover, one of the cases Zamber relies on suggests that the amount of

   attorney’s fees in a class action settlement is a material term. See Dardarian v. OfficeMax

   N. Am., Inc., No. 11-CV-00947-YGR, 2014 WL 7463317, at *1 (N.D. Cal. Dec. 30, 2014)

   (“The parties eventually entered into a settlement agreement. In the process of reaching

   that agreement, they did not negotiate the amount of attorneys’ fees and costs until after

   the other material terms of the settlement had been reached.”) (emphasis added). In

   Dardarian, the Court noted that the parties had agreed, in the settlement agreement, “to

   a floor of $200,000.00 and a ceiling of $500,000.00 in attorneys’ fees and costs,” that the

   Court would then decide. Id. As such, the fees were a material term, and the parties

   expressly acknowledged that the Court would set the fee amount.

          In the Undersigned’s view, the mere fact that the Court, and not the parties, sets

   fees in a class action settlement and typically does so on a percentage basis does not

   mean that fees are not essential or material. Instead, it means that the parties can agree

   to make recommendations or take positions or agree to clear-sailing provisions or



                                               44
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 45 of 50



   otherwise attempt to provide a zone of attorney’s fees that the Court would likely agree

   to when approving the settlement.

          The absence of a clear-sailing provision, particularly in the face of objections by

   class members, may, if only indirectly, cause a court to significantly reduce a requested

   fee award. See, e.g., In re Elan Sec. Litig., 385 F. Supp. 2d 363, 371–76 (S.D.N.Y. 2005)

   (reducing requested fee award from 20% to 12% of common fund where, among other

   factors, there were 17 objectors to the fee application and there was no indication in the

   opinion that the settlement contained a clear-sailing provision). Conversely, a clear-

   sailing provision may help counsel obtain his or her requested fee, even when faced

   with objectors. See Montoya v. PNC Bank, N.A., No. 1420474CIVGOODMAN, 2016 WL

   1529902, at *17 (S.D. Fla. Apr. 13, 2016) (approving requested 14.7% fee award and

   noting that “the Court takes no issue with the reversion of unclaimed funds to

   Defendants or the so-called ‘clear-sailing’ provision.”).

          Also, the fact that the fee award agreed to in a class action settlement was

   negotiated after the other material terms were agreed to does not mean that the amount

   of fees is not material. To the contrary, the after-the-fact negotiation of the fees is

   intended to show that the discussion was a fair one, done at arm’s length, and that

   counsel did not engage in improper self-dealing.

          For example, in Burrows v. Purchasing Power, LLC, a case cited by Zamber, the

   Court noted that fees were not discussed until after the material terms were negotiated



                                               45
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 46 of 50



   and reduced to a signed term sheet so as to establish the adequacy of class counsel.

   No. 1: 12-CV-22800, 2013 WL 10167232, at *5 (S.D. Fla. Oct. 7, 2013). Likewise, in In re:

   Whirlpool Corp. Front-loading Washer Product Liability Litigation, another case cited by

   Zamber, the Court mentioned the timing of the fees-and-costs negotiations to

   demonstrate that there was “no indicia in this case that the parties engaged in fraud or

   collusion to reach settlement.” No. 1:08-WP-65000, 2016 WL 5338012, at *10 (N.D. Ohio

   Sept. 23, 2016).

          The position taken by Zamber and his counsel on this point is inconsistent with

   the position counsel took recently in another class action lawsuit. The settlement there

   used an approach similar to the approach Zamber’s counsel wanted to use here: agree

   on other material terms first and then negotiate the attorney’s fees and costs. And that is

   exactly what they did in Coleman v. CubeSmart -- but the unopposed motion for

   preliminary approval of a class settlement (which counsel submitted) designated fees as

   a material term of the Settlement.

          One final point about attorney’s fees and Zamber’s factually correct point that

   the Court decides the amount. While accurate, this point overlooks the value of an

   agreement to not oppose fees in a particular amount or range (i.e., a commitment by

   American and Allianz) or to limit the amount that would be sought (i.e., a commitment

   by Zamber). These types of agreements are significant even though a Court is free to

   not follow them.



                                               46
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 47 of 50



         Indeed, these types of agreements are deemed critical in other settings, such as

   the Court’s determination of a criminal defendant’s sentence. Most federal criminal

   cases are resolved through a plea agreement in which the parties agree that (1) they

   would make a joint recommendation to the Court about certain factors used when

   analyzing the advisory Sentencing Guidelines or (2) the United States would not oppose

   a certain Sentencing Guidelines argument asserted by the defendant. This second type

   of arrangement is akin to the criminal case version of a clear-sailing provision. The

   value of these agreements to take certain positions is so important that federal appellate

   courts will reverse a criminal sentence if the prosecutor failed to follow through on the

   Government’s agreement to make a recommendation or to not object to a defense

   recommendation. See United States v. Hunter, 835 F.3d 1320, 1328 (11th Cir. 2016)

   (reversing sentence where Government breached plea agreement by failing to

   recommend acceptance-of-responsibility reduction at sentencing); United States v. Haber,

   299 F. App’x 865, 868 (11th Cir. 2008) (same, where the Government “questioned the

   propriety of the plea agreement and did not make ‘a forceful and intelligent

   recommendation for’ a within-guideline sentence.”).

         If Zamber agreed to not seek fees more than 10%, then it is theoretically possible,

   but highly unlikely, from a practical perspective, that the award would exceed that

   amount (i.e., $2.5 million). If there were no such commitment and Zamber’s counsel

   could seek fees of any amount and American could object, then the fees could exceed



                                              47
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 48 of 50



   $2.5 million, and the possibility of that would be more than strictly theoretical. Thus,

   American and Allianz have good grounds to insist on a percentage cap by Zamber’s

   counsel because the absence of one could yield a difference of $5 million (or even more,

   should the fee request exceed 30% and be granted). That can’t be deemed immaterial or

   collateral. The disagreement over this one provision is a clear-cut illustration of one

   material term not covered by the alleged oral settlement agreement.

   IX.   Conclusion

         Zamber has not met his burden to establish that the parties agreed to all the

   essential terms of an oral $25 million class action settlement for damages and injunctive

   relief as of September 14, 2018. To be sure, the parties had agreed to several material

   terms. But they had not agreed on all material terms. And that reality is fatal to his

   motion.

         It is, of course, true that Courts favor settlements and try to enforce them when

   appropriate. But that general goal hardly means that agreements on less than all

   essential terms should be enforced.

         So for purposes of metaphorical consistency, the Undersigned will once again

   return to the colloquialism used at the start of the report: the fat lady (wearing an

   American logo, adorned with an Allianz pin) had certainly belted out a good deal of a

   settlement song by September 14, 2108, but she never completed all of her singing

   because no one agreed on all the lyrics of a material chorus of the settlement opera.



                                               48
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 49 of 50



           The Undersigned therefore respectfully recommends that Judge Martinez deny

   the motion to enforce, reinstate the case, and establish a new trial schedule.

   X.      Objections

           The parties will have 30 days from the date of being served with a copy of this

   Report and Recommendations within which to file written objections, if any, with the

   District Judge. Each party may file a response to the other party’s objection within 30

   days of the objection.7 Failure to file objections timely shall bar the parties from a de

   novo determination by the District Judge of an issue covered in the Report and shall bar

   the parties from attacking on appeal unobjected-to factual and legal conclusions

   contained in this Report except upon grounds of plain error if necessary in the interest

   of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v.

   Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

           RESPECTFULLY RECOMMENDED in Chambers, in Miami, Florida, on May 3,

   2019.




   7
           The Undersigned is increasing the objection and response periods from 14 days,
   each, to 30 days, each, because of the length of the report and the complexity of the
   issues.


                                                 49
Case 1:16-cv-23901-JEM Document 279 Entered on FLSD Docket 05/03/2019 Page 50 of 50



   Copies furnished to:
   The Honorable Jose E. Martinez
   All counsel of record




                                        50
